The opinion of the court was delivered,
by
STRONG, J.
A sheriff’s recognisance is conditioned for the discharge of his official duty, and for the payment to suitors and parties interested in the execution of writs and process, the money belonging to them which shall come to his hands. To that extent his sureties are bound, but no farther. Are they then liable for a printer’s bill for advertisements ordered by the sheriff, of sales and partition of real property, of notices of audits, of inquisitions, and rules in the Orphans’ Court to accept or refuse real estate at a valuation, or show cause why it should not be sold? It may be conceded that it is a sheriff’s duty to cause such notices to be given. Certainly it is to give some of them, made such by Acts of Assembly. Failure to give such *537notices would therefore be a breach of his official duty, for which his sureties would be liable. But the printer who publishes the notices does his work for the sheriff, and not for the parties. His position is no better than that of a sheriff’s deputy, or of one who lets to him a horse or a vehicle, to enable him to execute process. It does not follow, because the duty to advertise is official, the duty to pay is also official. Nor is a printer of advertisements a party interested in the execution of writs or process. He has no lien upon the property ordered to be sold. To him it is a matter of indifference whether the writs are executed or not. The fee-bill does not provide for his case, and though the sheriff is given fees for advertising in certain cases, yet no Act of Assembly recognises any interest of a printer, or deputy, or livery-stable keeper, or stationer, who may have aided a sheriff in the performance of his duties in any money which he may collect. Such persons, therefore, are not protected by a sheriff’s recognisance.
Judgment affirmed.